      Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

MICHELLE MUELLER,

                       Plaintiff,             :       Case No.:

vs.

FAIRFIELD UMVERSITY,

                      Defendant.              :       April 22, 2021

                                                      Jury Trial Demanded

                                          COMPLAINT

       Plaintiff Michelle Mueller, by and through her attorneys, Sabatini and Associates, LLC,

complaining of the defendant, respectfully alleges:

                                            PARTIES

       I.      At all times material, plaintiff, Michelle Mueller, was and is a citizen of the State

of Connecticut.

       2.      At all times material, defendant Fairfield University was and is a Connecticut

corporation with a principal place of business located at 1073 North Benson Road, Fairfield,

Connecticut 06824

       3.      Defendant employs fifteen (15) or more employees.

       4.      At all times material, plaintiff was an employee within the meaning of Tile VII of

the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991.

       5.     At all times material, defendant was an employer within the meaning of: Title VII

of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991.

       6.      At all times material, plaintiff was an employee within the meaning of

Connecticut’s Fair Employment Practices Act.

                                                  1
      Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 2 of 17




       7.      At all times material, defendant was an employer within the meaning of

Connecticut’s Fair Employment Practices Act.

                                 JURISDICTION AND VENUE

       8.      The Court has jurisdiction pursuant to 28 U.S.C. §1331 and 28 u.s.c. §1343 and

this action is brought pursuant to: Title VII of the Civil Rights Act of 1964 as amended by the

civil Rights Act of 1991, cited as 42 u.s.c. §2000e(k).

       9.      This Court has personal jurisdiction over the Parties and venue is proper under 28

u.s.c. §1391(b).

       10.     This Court has supplemental jurisdiction over the state law claims.

                                   GENERAL ALLEGATIONS

       11.     Plaintiff is female.

       12.     Defendant hired plaintiff on or about October 5, 2005.

       13.     Defendant employed plaintiff.

       14.     Plaintiffs job position was dispatcher.

       15.     Plaintiff worked at defendant’s campus in Fairfield, Connecticut.

       16.     Defendant terminated plaintiffs employment on or about May 8, 2019.

       17.     Defendant employs David Currier.

       18.     Currier’s job title is Sergeant.

       19.     Currier is a supervisory employee.

       20.     Currier supervised plaintiff.

       21.     Defendant employs Peter Baird.

       22.     Baird is a supervisory employee.

       23.     Baird’s job title is Sergeant.



                                                  2
        Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 3 of 17




        24.   Defendant employed John Ritchie.

        25.    Ritchie was a supervisory employee.

        26.    Defendant employs Frank Ficko.

        27.    Ficko is a supervisory employee.

        28.    Ficko’s job title is Assistant Director.

        29.    Defendant, by and through its employees, including Currier, subjected plaintiff to

a hostile work environment.

        30.    Plaintiff was harassed based on sex.

        31.    The sex harassment was severe or pervasive.

        32.    Defendant, by and through Sergeant Alex Krshiesezki, referred to plaintiff as a

“fucking clown”.

        33.    Defendant, by and through Sergeant Alex Krshiesezki, referred to plaintiff as a

“fucking horrible mother” and “you need to get out of your kids life.”

        34.    Defendant employed Al Christie.

        35.    Christie came into the dispatch room one night and asked plaintiff to look at his

knee.

        36.    Christie then proceeded dropped his pants, showing his boxer shorts.

        37.    Plaintiff got upset and cried.

        38.    About one-half hour later, Currier walked into the room and sat down. He put his

feet up on the desk and said “you know Michelle, I’d like to take you out one night and get you

drunk. I know how to make a woman feel good about herself.”

        39.    Defendant’s former employees, Darren Elderton and Richard Santiago, witnessed

Currier’s comment as described in the above paragraph.


                                                   3
      Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 4 of 17




       40.     Plaintiff told Currier that she did not like those things and had kids at home.

       41.     In 2014, former Assistant Director John Ritchie yelled out in the workplace

“Mueller, are you a lesbian?’

       42.     Plaintiff asked Ritchie why he would ask her that and Ritchie replied “why are

you looking at pictures of women?”

       43.     Plaintiff replied: “I am picking out a new hairstyle.”

       44.     On November 1, 2018, Currier asked plaintiff about when she shaved her legs

how felt like afterwards.

       45.     On November 2, 2018, Complainant had lost a $20 bill.

       46.     Complainant asked if anyone found the $20 bill in the parking lot and Currier

remarked “let me pat you down.”

       47.     The sex harassment went on for years and was continuing.

       48.     On or about November 8, 2018, plaintiff attended the department’s monthly staff

meeting.

       49.     There was a guest speaker at the meeting   —   Dr. Scott Esposito.

       50.     The subject of Dr. Esposito’s talk was sexual harassment and hostile work

environment.

       51.     Plaintiff got upset during the meeting.

       52.     Goodwin commented that everyone needed to be treated with respect and no one

should come to work with a feeling of dread.

       53.     Plaintiff began crying during Goodwin’s remarks.

       54.     Plaintiff told Sergeant Mike Santos (employed by defendant) that she could not

take it anymore and proceeded to get up and leave the meeting.


                                                 4
       Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 5 of 17




        55.       A few minutes later, Sergeant Peter Baird (employed by defendant) met plaintiff

at her vehicle.

        56.       Plaintiff explained to Baird what was occurring to her on her shift with Currier

and Adam Kostuk. She explained how she was not spoken to with respect; accused of not doing

her job properly; and being questioned about work breaks.

        57.       On November 9, 2018, plaintiff met with Ficko and informed him about the sex

harassment.

        58.       Currier found out about plaintiffs complaint to Ficko.

        59.       Currier was angry that plaintiff complained and confronted plaintiff about the fact

that she complained.

        60.       In April 2019, defendant’s employee Jared Blanchard told plaintiff on multiple

occasions the following exchanges he had with Currier.

        61.       Currier would say to Blanchard why he would work the midnight shift.

        62.       Blanchard would tell Currier that plaintiff would not give up her midnight shift.

        63.       Currier would respond: “don’t worry about Michelle, I’ll take care of that.”

        64.       Plaintiff would take bathroom breaks.

        65.       Defendant would tell plaintiff to pee in a can.

        66.       Any and all excuses to be offered by defendant to explain the termination decision

would be a pretext to cover up unlawful retaliation and/or gender discrimination.

       67.        Defendant treated plaintiff unfavorably and unfairly when compared to similarly

situated male employees.

       68.        Defendant subjected plaintiff to a continuing course of sex harassment and gender

discrimination that took place over the course of years.


                                                    5
       Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 6 of 17




        69.          The sexual harassment was severe or pervasive

        70.          The sexual harassment was unwelcomed by the plaintiff.

        71.          On or about August 22, 2020, plaintiff filed a complaint against the defendant

with the EEOC.

        72.          On or about August 22, 2020, plaintiff filed a complaint against the defendant

with the CHRO.

        73.          Plaintiff received a right to sue letter from the EEOC on or about March 31, 2021.

(Exhibit 1).

        74.          Plaintiff received a release ofjurisdiction form the CHRO on or about February

23, 2021 (Exhibit 2).

First Count      —Sexual Harassment in Violation of Title VII of the Civil Rights
                 Act of 1964, 42 U.S.C. Section 2000e et sq.

        1.           Plaintiff re-alleges and re-avers the paragraphs above as if fully rewritten herein.

        75.          The acts and/or omissions of the defendants, by and through their employees, as

described in this Complaint constitute sexual harassment within the meaning of Title VII of the

Civil Rights Act of 1964.

        76.          Plaintiff subjectively, reasonably and objectively perceived her work environment

to be hostile.

        77.          The sexual harassment was sufficiently severe or pervasive to alter the terms and

conditions of plaintiffs employment and to create an intimidating, hostile, abusive and/or

offensive working environment.

        78.          The sexual harassment took place over a course time and leading up to plaintiffs

termination thereby constituting a continuing violation of the law.




                                                       6
       Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 7 of 17




        79.       As a direct and proximate result of the hostile work environment harassment,

plaintiff suffered economic and non-economic harms and losses including severe emotional

distress.

Second Count Quid Pro Quo Sexual Harassment in Violation of Title VTI of the Civil
                   -




             Rights Act of 1964, 42 U.S.C. Section 2000e et sq.

        1.        Plaintiff re-alleges and re-avers the paragraphs set forth above as though fully

rewritten herein.

        80.       Plaintiff was subjected to unwelcomed sexual advances that were sexually

motivated because of her gender.

        81.       Submission to Currier’s unwelcomed sexual advances was implicitly a term or

condition of plaintiffs ongoing employment with the defendants.

        82.       Plaintiffs rejection of the sexual advances affected a tangible aspect of her

employment    —   in other words, that were it for plaintiffs rejection of the advances, she would not

have been terminated.

        83.       Plaintiffs rejection of the advances was a motivating factor in the termination

decision.

        84.       Plaintiff suffered economic and non-economic harms and losses because of the

quid pro quo sexual harassment.

Third Count   —    Retaliation in Violation of Title VII

        1.        Plaintiff re-alleges and re-avers the paragraphs set forth above as though fully

rewritten herein.

        85.       Defendant, by and through its agents, servants, and/or employees, violated Title

VII in one or more of the following ways:

       a.         In that defendant retaliated against the plaintiff for reporting and opposing sexual

                                                    7
        Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 8 of 17




harassment in the workplace;

        86.         As a result of defendant’s retaliation, plaintiff suffered damages including: loss of

income, loss of employment, wages and employee benefits, and harm to her professional

reputation.

        87.         As a further result of defendant’s retaliation, plaintiff has suffered severe

humiliation, embarrassment, and emotional distress.

        88.         Plaintiff has suffered and will continue to suffer injuries as a result of defendant’s

retaliatory acts.

Fourth Count        —   Gender Discrimination in Violation of Title VII

         1.         Plaintiff re-alleges and re-avers the paragraphs set forth above as though fully

rewritten herein.

        85.         Defendant, by and through its agents, servants, and/or employees, violated Title

VII in one or more of the following ways:

        a.      In that defendant discriminated against the plaintiff on the basis of her gender;

        86.     As a result of defendant’s discrimination, plaintiff suffered harms and losses

including: loss of income, loss of employment, wages and employee benefits, and harm to her

professional reputation.

        87.     As a further result of defendant’s retaliation, plaintiff has suffered severe

humiliation, embarrassment, and emotional distress.

        88.     Plaintiff has suffered and will continue to suffer injuries as a result of defendant’s

retaliatory acts.




                                                      8
       Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 9 of 17




Fifth Count Retaliation in Violation of C.G.S. §46a-60(b)(4) et seq.
              -




        1.        Plaintiff repeats and re-alleges the allegations set forth above in Paragraphs 1

through 88 as though fuily set forth herein.

        89.       Defendant, by and through its agents, servants, and/or employees, violated the

C.G.S. §46a-60(b)(4) et seq. in one or more of the following ways:

        90.       In that defendant retaliated against the plaintiff for reporting and opposing sexual

harassment and gender discrimination in the workplace.

        91.       As a result of defendant’s retaliation, plaintiff suffered damages including: loss of

income, loss of employment, wages and employee benefits, and harm to her professional

reputation.

        92.       As a further result of defendant’s retaliation, plaintiff has suffered severe

humiliation, embarrassment, and emotional distress.

        93.       Plaintiff has suffered and will continue to suffer injuries as a result of defendant’s

retaliatory acts.

Sixth Count   —     Gender Discrimination in Violation of C.G.S. §46a-60(b)(1)

        1.        Plaintiff re-alleges and re-avers the paragraphs set forth above as though fully

rewritten herein.

        94.       Defendant, by and through its agents, servants, and/or employees, violated the

CFEPA in one or more of the following ways:

        a.        In that defendant discriminated against the plaintiff on the basis of her gender;

        95.       As a result of defendant’s discrimination, plaintiff suffered harms and losses

including: loss of income, loss of employment, wages and employee benefits, and harm to her

professional reputation.

                                                    9
      Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 10 of 17




        96.     As a further result of defendant’s retaliation, plaintiff has suffered severe

humiliation, embarrassment, and emotional distress.

        97.     Plaintiff has suffered and will continue to suffer injuries as a result of defendant’s

retaliatory acts.

Seventh Count Negligent Supervision
                    —




        1.      Plaintiff repeats the allegations in paragraphs 1 through 97 above as if fully

incorporated herein.

        98.     Defendant, by and through, its officers, directors, supervisors, managers, agents,

and/or employees knew or in the exercise of reasonable care should have known that its

employees were sexually harassing plaintiff in their workplace.

        99.     Defendant, by and through, its officers, directors, supervisors, managers, agents,

and/or employees knew or in the exercise of reasonable care should have known that plaintiff’s

supervisor was unfit to supervise the plaintiff or any other employee.

        100.    Defendant, by and through, its officers, directors, supervisors, managers, agents,

and/or employees knew or in the exercise of reasonable care should have known that its

employees had engaged in a pattern and practice of sexual harassment.

        101.    Defendant knew or the in the exercise of reasonable care should have known that

the employees harassing plaintiff needed to be closely monitored and supervised at all times.

        102.    By failing to properly and adequately supervise, monitor, and observe the

employees, by failing to alert or warn others of the employees’ unlawful and inappropriate

conduct, and by condoning rather than condemning the inappropriate and unlawful conduct, the

defendant failed to protects its employees, including the plaintiff, from the illegal misconduct.

        103.    Defendant knew or should have known that the employees were unfit to work in

                                                  10
      Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 11 of 17




the same workplace as the plaintiff and that the unfitness was likely to cause the type of harm

suffered by the plaintiff.

        104.    Defendant failed to take action with regards to preventing the sexual harassment

being committed by its employees.

        105.    Defendant failed to have proper and adequate workplace policies, rules and

practices in place to prevent employees from being subjected to sexual harassment in the

workplace.

        106.    Defendant failed to provide proper and adequate notification to its employees of

their employee rights including the right to work in a workplace free from sexual harassment.

        107.    Defendant failed to properly train its employees on the subject of sex harassment

in the workplace.

        108.    By failing to take action, plaintiff sustained damages harms and losses.

Eighth Count    —   Negligent Retention

        1.     Plaintiff repeats the allegations in paragraphs 1 through 108 above as if fully

incorporated herein.

        109.   Defendant, by and through, its officers, directors, supervisors, managers, agents,

and/or employees knew or in the exercise of reasonable care should have known that its

employees were sexually harassing plaintiff.

        110.   Defendant, by and through, its officers, directors, supervisors, managers, agents,

and/or employees knew or in the exercise of reasonable care should have known that the

harassing employees were unfit work with the plaintiff in the same workplace.

       111.    Defendant, by and through, its officers, directors, supervisors, managers, agents,

and/or employees knew or in the exercise of reasonable care should have known that employees



                                                 11
       Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 12 of 17




had engaged in a pattern and practice of sexual harassment.

            112.       Defendant knew or the in the exercise of reasonable care should have known that

the harassing employees should no longer have been retained.

         113.          Defendant knew or should have known that the harassing employees were unfit

for the workplace and that the unfitness was likely to cause the type of harm suffered by the

plaintiff.

         114.          Despite said knowledge, defendant continued to retain the harassing employees

and thereby causing the plaintiff harm and losses.

Ninth Count Intentional Infliction of Emotional Distress
                   -




         1.            Plaintiff repeats and re-alleges the allegations set forth above in Paragraphs 1

through 114 of the Fourth Count as though fully set forth herein.

        115.           Defendant, by and through its employees, intended to cause the plaintiff

emotional distress.

        116.           Defendant’s conduct was extreme and outrageous.

        117.           Defendant’s conduct amounted to gross bullying of the plaintiff.

        118.           The actions of the defendant did cause the plaintiff to suffer severe emotional

distress.




                                                        12
      Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 13 of 17




                                     DEMAND FOR RELIEF

        WHEREFORE, plaintiff prays for appropriate damages including: compensatory

damages; damages for back pay, front pay, bonuses, personal days, lost pension/retirement

benefits, emotional distress; punitive damages; reasonable attorneys’ fees; costs; interest; job

reinstatement; prejudgment interest; for an injunction requiring the removal of any and all

adverse information contained in plaintiff’s personnel file; for a trial by jury; and for all other

just and proper relief.



DATE: April 22, 2021




                                            Qa a4a
                                            t7 James V. Sabatini, Esq.
                                               Fed. No.: CT 19899
                                               SABATINI AND ASSOCIATES, LLC
                                               1 Market Square
                                               Newington, CT 06111
                                               Tel. No.: (860) 667-0839
                                               Fax No.: (860) 667-0867
                                               Email: jsabatini@sabatinilaw.com


                                               ATFORNEY FOR PLAINTIFF




                                                  13
Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 14 of 17




                 EXHIBIT 1




                              14
                                                                              ___




                           Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 15 of 17
 EEOC Form 161 (1112020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                                                     1


                                                  DIsMIssAL AND NOTICE OF RIGHTS
 To:    Michelle Mueller                                                               From:     Boston Area Office
        130 Rockton Avenue                                                                       John F. Kennedy Fed Bldg
        Bridgeport, CT 06606                                                                     15 New Sudbury Street, Room 475
                                                                                                 Boston, MA 02203


       LI                    On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                 EEOC Representative                                                 Telephone No.
                                                 Amon L. Kinsey, Jr.,
 16A-2019-01697                                  Supervisory Investigator                                            (617) 865-3672
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)             Charging Party is pursuing claims in another forum.

                                                         -   NOTICE OF SUIT RIGHTS                 -


                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                    March 31, 2021

Enclosures(s)
                                                                     Feng K. An,                                          (Date Issued)
                                                                 Area Office Director
cc.
                                                                                     James V. Sabatini, Esq.
                                                                                     SABATINI AND ASSOCIATES
           FAIRFIELD UNIVERSITY                                                      One Market Square
           1073 N Benson Road                                                        Newington, CT 06111
           Fairfield, CT 06824
Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 16 of 17




                 EXHIBIT 2




                              15
        Case 3:21-cv-00558-RNC Document 1 Filed 04/22/21 Page 17 of 17


                        STATE OF CONNECTICUT
            COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES



Michelle Mueller
COMPLAINANT                                                      CHRO No. 2020093

vs.                                                              EEOC No. 16A-2019-01697

Fairfield University
RESPONDENT

                                     RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jusdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-1 00 against the Respondent in the Supeor Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, ft may be brought in the Superior
Courtforthejudicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJct.gov
or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served.
Electronic service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT TO
CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of iceipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.




DATE: February 23, 2021                                   Tanya A. Hughes, Executive Director

mrm
Service:
Complainant: Michelle Mueller, mjmuellerl 21 5gmail.com
Complainant’s Counsel: James V. Sabatini, jsabatinisabatinilaw.com
Respondent’s Attorney: Leander Dolphin, ldoIphincgoodwin.com
                       Christopher Engler, cenglergoodwin.com
